Citation Nr: 1202513	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  06-21 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for hemorrhoids with an anal fissure, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel







INTRODUCTION

The Veteran served on active duty from March 1982 to March 2002.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The Veteran's hemorrhoid/anal fissure disability results in occasional involuntary bowl movements necessitating the wearing of pads, but does not result in extensive leakage and fairly frequent involuntary bowel movements.


CONCLUSION OF LAW

The criteria for a 30 percent rating, but not higher, for hemorrhoids with an anal fissure are met.   38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4114, Diagnostic Codes  7332, 7335, 7336 (2011)


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A VCAA letter dated in May 2005, fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Regarding the duty to assist, the Veteran's pertinent medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  There is no objective evidence indicating that there has been a material change in the service-connected disability since the Veteran was last examined in May 2005.  38 C.F.R. § 3.327(a).  In fact, the Veteran's representative asserts that the claim may be granted based on the VA examination of record.  The Board agrees, per below.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination report is thorough and supported by the record.  This examination is adequate as the examiner reviewed the pertinent history, examined the Veteran, and provided findings in sufficient detail.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The records satisfy 38 C.F.R. § 3.326.

The Board notes that additional medical records were received after the AOJ last considered this claim in a supplemental statement of the case.  However, they do not refer to the Veteran's hemorrhoid/anal fissure disability and are not pertinent to that claim.  As such, the Board has proceeded with the merits of the Veteran's claim, with no prejudice to him.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Increased Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

If VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims ("the Court") found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran's claim for an increased rating was received in April 2005.  In conjunction with his claim, private records were obtained and the Veteran was afforded a VA examination in May 2005.  

Private records reflected that in October 2004, the Veteran reported that he had an anal fissure which caused pain, leaking, and bleeding.  His sphincter tone was tight.  In November 2004, the Veteran underwent a fistulotomy.  Subsequently, the Veteran was examined.  His perianal skin showed excoriation and an anal fissure was observed and it was noted that following his fistulotomy, he had decreased pain, but it was still opening and draining and he had soiling.  In January 2005, the Veteran underwent a cryptotomy to relieve perianal pain and probable cryptitis.  Subsequent private records noted that the Veteran reported pain with bowel movements as well as bleeding, but the bowel movements were more comfortable.  

As noted, the Veteran was afforded a VA examination in May 2005.  At that time, he reported that his hemorrhoids and fissures caused pain, swelling, itching, burning, and bleeding.  He also related that he had problems keeping clean.  Physical examination revealed two internal hemorrhoids.  The examiner was unable to discern if there was an anal fissure because there was fecal soiling even though he Veteran indicated that he had cleaned himself prior to the examination.  The examiner indicated that the disability level was mild to moderate.  

Thereafter, the Veteran reported that he had fecal leakage and had to change his underwear and pants three to four times a day.  In June 2006, the Veteran indicated that he had to wear Depends undergarments to bed and had soiled the sheets.  The leakage also occurred with other bodily functions and spontaneously.

The Veteran has been rated under Diagnostic Code 7336-7335 as 10 percent disabled.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 7335 directs that a rating be assigned under Diagnostic Code 7332 based on impairment of sphincter control.  Specifically, a 10 percent rating is assigned for constant slight or occasional leakage; a 30 percent rating is assigned when there is evidence of occasional involuntary bowl movements necessitating the wearing of pads; a 60 percent rating is assigned for extensive leakage and fairly frequent involuntary bowel movements; and a 100 percent rating will be assigned when there is evidence of complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Codes 7332,7335.

Diagnostic Code 7336 establishes rating criteria for internal or external hemorrhoids.  A noncompensable rating is warranted for mild or moderate hemorrhoids; a 10 percent rating is warranted for large or thrombotic with are irreducible, with excessive redundant tissue evidencing frequent recurrences; and a 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.

In this case, it is more advantageous to rate the Veteran based on the criteria for the anal fissure.  The Veteran is competent to report that he has fecal leakage.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The private records documented repeated procedures to relieve the Veteran's anal fissure issues.  The Veteran's representative, in the  2011 informal hearing presentation, asserted that the criteria for a 30 percent rating are met.  The Board agrees.  The Veteran is not only competent in his report of fecal leakage, but credible, particularly given the VA examination report which indicated that there was soiling present.  As such, there is a necessity for pads.  A 60 percent rating is not warranted since the VA examiner, in May 2005, provided an opinion that the disability level was mild to moderate.  The 60 percent rating provides for extensive impairment of a higher degrees of severity.  Accordingly, the Board finds that the 30 percent rating sought by the Veteran's representative may be granted at this time, but no higher.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 30 percent.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's hemorrhoid/anal fissure disability (i.e., fecal leakage) are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to a 30 percent rating, and not higher, for hemorrhoids with an anal fissure is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


